Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) filed on 07/21/2021 is being considered in the examination of this application.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mitesh Mehta on 07/23/2021. 
The application has been amended as follows:
Claims 1 and 8 of the amendments to the claims filed on 05/21/2021 has been amended as follows:
1.	A passenger seat system for a cabin of a means of transportation, comprising: 
at least one passenger seat having a seat frame having a holding section for holding seat fittings and a plurality of supporting elements for coupling to a floor, the plurality of supporting elements comprising a first front seat leg and a first rear seat leg; and 
for each passenger seat, at least one slide device spaced apart from the holding section and having a base and a retaining device configured to be detachably fastened to the base and to be coupled to a supporting element of the seat frame, the at least one slide device comprising a first slide device associated with the first front seat leg and a second slide device associated with the first rear seat leg, 

wherein the base has a holding device for releasably holding the retaining device, and 
wherein the at least one slide device is configured to lock the retaining device selectively in a first position or a second position on the holding device or to release the retaining device and, when the retaining device is released, to allow movement of the retaining device, on the at least one slide device, between the first position and the second position 
8.	The passenger seat system as claimed in claim 1, 
wherein the plurality of supporting elements further comprises a second front seat leg and a second rear seat leg and [[a]] wherein the at least one slide device further comprises a third slide device associated with the second front seat leg and a fourth slide device associated with the second rear seat leg.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: for claim 1 the prior art of record does not teach or suggest the invention as claimed, including a first slide device associated with the first front seat leg; and movement of the retaining device, on the at least one slide, between the first position and the second position when the retaining device is released. By contrast, Cunningham (US 5183313 A) discloses a passenger seat system comprising the plurality of supporting elements comprising a first front seat leg and a first rear seat leg; at the last one slide device comprising a slide device associated with the first rear seat leg; wherein the at least one device is configured to lock the retaining device selectively in a first position or a second position on the holding device or to release the retaining device and, when the retaining device is released, to allow movement of the retaining device between the first position and the second position. However, Cunningham fails to mention the slide device comprising of a slide device associated with the first front seat leg as well as the movement of 
For claim 6 the prior art of record does not teach or suggest the invention as claimed, including the holding device of the base has a toggle link mounted in such a way to be pivotable about a joint arranged on the base and configured to be pivoted onto the base in two positions that are opposed by 1800, and where a relevant supporting element of the plurality of supporting elements is connected at an end remote from the joint. By contrast, Cunningham (US 5183313 A) discloses a passenger seat system comprising of a slide device having a base as well as a holding device. However, Cunningham fails to mention the holding device of the base has a toggle link mounted in such a way as to be pivotable about a joint arranged on the base and configured to be pivoted onto the base into positions that are opposite by 1800. Therefore, it would have not been obvious to incorporate prior which disclose passenger seats, in particular sliding passenger seats in the manner as described above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”








Conclusion
     Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A.Y.S./
Examiner, Art Unit 3642
	
	
	
	/JOSHUA J MICHENER/               Supervisory Patent Examiner, Art Unit 3642